Exhibit 10.5

Execution Version

MASTER UNLOADING AND STORAGE AGREEMENT

This MASTER UNLOADING AND STORAGE AGREEMENT (this “Master Agreement”) is made,
entered into and effective as of August 6, 2018 (the “Effective Date”), by and
between Western Refining Pipeline, LLC (“Provider”), and Western Refining
Company, L.P. (“Customer”). Provider and Customer shall be referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, on the date hereof, Customer will contribute certain assets and
interests to Andeavor Logistics LP, a Delaware limited partnership (the
“Partnership”), and the Partnership will contribute those assets and interests
to Provider, all on the terms and conditions set forth in that certain
Contribution, Conveyance and Assumption Agreement dated as of the date hereof;

WHEREAS, Provider owns and operates the crude oil unloading station and storage
facilities commonly known as the Mesquite Terminal, Yucca Terminal, Mason East
Station, and Wink (“Jackrabbit”) Terminal, for receiving and unloading crude oil
from trucks and injection and redelivery into a designated pipeline (each, a
“Facility” and, together, the “Facilities”);

WHEREAS, subject to the terms and provisions set forth herein, Customer desires
to utilize the Facilities to unload crude oil from trucks, store crude oil in
operational storage, and have crude oil redelivered into a designated pipeline;
and

WHEREAS, subject to the terms and provisions set forth herein, Provider desires
to make available the Facilities to Customer and perform the services set forth
in this Agreement with respect to each Facility and Customer desires to utilize
each such Facility for such services.

AGREEMENT

NOW, THEREFORE, in and for consideration of the premises and mutual covenants
contained in this Agreement, Provider and Customer hereby agree as follows:

ARTICLE 1

DEFINITIONS

For the purposes of this Agreement, capitalized terms used herein will have the
meaning assigned to such terms below:

“Affiliate” means an entity that Controls, is Controlled by or is under common
Control with, another Person, whether directly or indirectly.

“Agreement” has the meaning set forth in Section 2.1.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

 



--------------------------------------------------------------------------------

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“Business Day” means a Day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Crude Oil” means crude petroleum conforming to the applicable Federal Energy
Regulatory Commission tariff quality specifications of the relevant portion of
Customer’s designated pipeline taking redelivery of such crude oil from the
applicable Facility.

“Customer” has the meaning set forth in the Preamble. For the avoidance of
doubt, “Customer” shall mean such Person with respect to each Facility for so
long as such Facility is subject to this Master Agreement.

“Customer Group” has the meaning set forth in Section 12.1.

“Customer Termination Notice” has the meaning set forth in Section 8.2.

“Day” shall mean a calendar day.

“Effective Date” has the meaning set forth in the Preamble.

“Event of Default” has the meaning set forth in Section 7.3(a).

“Excess Storage Barrels” means, with respect to the applicable Facility, the
number of Customer’s Barrels stored in the Tanks at such Facility on any Day
that are in excess of the Reserved Capacity for such Facility.

“Excess Storage Fee” has the meaning set forth in Section 5.2.

 

2



--------------------------------------------------------------------------------

“Extended Term” has the meaning set forth in Section 7.1.

“Facility” has the meaning set forth in the Recitals.

“Fee” or “Fees” has the meaning set forth in Section 5.2.

“Force Majeure” means circumstances, whether foreseeable or not, not reasonably
within the control of Provider and which, by the exercise of due diligence,
Provider is unable to prevent or overcome, that prevent performance of
Provider’s obligations hereunder, including: acts of God, strikes, lockouts or
other industrial disturbances, wars, riots, fires, floods, storms, orders of
courts or Governmental Authorities, explosions, terrorist acts, accidental
disruption of service, breakage, breakdown of machinery, storage tanks or lines
of pipe, and inability to obtain or unavoidable delays in obtaining material or
equipment and similar events.

“Force Majeure Notice” has the meaning set forth in Section 8.1.

“Force Majeure Period” has the meaning set forth in Section 8.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Indemnified Group” means the Customer Group or the Provider Group, as
applicable.

“Initial Term” has the meaning set forth in Section 7.1.

“LACT” means lease automatic custody transfer.

“Master Agreement” has the meaning set forth in the Preamble.

“Month” means a calendar month unless otherwise specified.

“Operating Procedures” has the meaning set forth in Section 2.4.

“Partnership” has the meaning set forth in the Recitals.

“Party(ies)” has the meaning set forth in the Preamble.

“Partnership Change of Control” means Andeavor ceases to Control the general
partner of the Partnership.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
association or other unincorporated organization, or Governmental Authority or
any department or agency thereof.

 

3



--------------------------------------------------------------------------------

“Provider” has the meaning set forth in the Preamble. For the avoidance of
doubt, “Provider” shall mean such Person with respect to each Facility for so
long as such Facility is subject to this Master Agreement.

“Provider Group” has the meaning set forth in Section 12.2.

“Receiving Party Personnel” has the meaning set forth in Section 11.4.

“Reserved Capacity” shall mean, with respect to each Facility, the amount of
capacity of the Tanks at such Facility that is reserved for Customer hereunder,
as set forth for such Facility on Schedule I, including, in each case, required
tank heels.

“Services” has the meaning set forth in Section 2.3.

“Service Order” has the meaning set forth in Section 5.1.

“Special Damages” has the meaning set forth in Section 12.8.

“Storage Service” has the meaning set forth in Section 2.3.

“Surcharge” has the meaning set forth in Section 5.5(a).

“Tank” or “Tanks” means, with respect to each Facility, such private crude oil
storage tanks located at such Facility and identified in Schedule I.

“Term” has the meaning set forth in Section 7.1.

“Termination Notice” has the meaning set forth in Section 8.1.

“Unloading Service” has the meaning set forth in Section 2.2.

ARTICLE 2

SERVICES; FACILITIES AND OPERATIONS

2.1 For the duration of this Master Agreement, Provider and Customer shall enter
into Service Orders as set forth in Section 5.1, each of which shall create a
separate and specific agreement in respect of the services described in such
Service Order between Customer and Provider (such separate agreement is
hereinafter referred to as an “Agreement”). Each Agreement shall consist,
collectively, of the terms and conditions set forth in this Master Agreement and
the applicable Service Order. Any reference contained herein to “this Agreement”
shall refer to the applicable Agreement between Customer and Provider with
respect to the applicable Facility and the services provided by Provider in
connection therewith. Provider shall be severally (and not jointly) liable for
the obligations of Provider set forth herein with respect to the applicable
Agreement and the applicable Facility. Customer shall be severally (and not
jointly) liable for the obligations of Customer set forth herein with respect to
the applicable Agreement and the applicable Facility.

 

4



--------------------------------------------------------------------------------

2.2 Unloading Service. With respect to each Agreement, during the Term of such
Agreement, subject to the terms and conditions of such Agreement, Provider shall
make such Facility available to receive and unload Crude Oil from Customer’s
designated trucks, on a 24/7/365 basis (the “Unloading Service”).

2.3 Storage Service. With respect to each Agreement, during the Term of such
Agreement, subject to the terms and conditions of such Agreement, Provider shall
store Crude Oil received and unloaded from Customer’s designated trucks in
dedicated storage up to the applicable Reserved Capacity, and redeliver such
Crude Oil from the dedicated storage Tanks at such Facility into the Customer’s
designated pipeline at such Facility (the “Storage Service”, and together with
the Unloading Service and other related work and services, the “Services”). With
respect to each Agreement, during the Term of such Agreement, the Reserved
Capacity for the applicable Facility shall be available for the storage and
throughput of Customer’s Crude Oil. Customer’s Crude Oil subject to this
Agreement shall be stored only in dedicated storage at the applicable Facility.
Customer shall be responsible for providing all line fill and tank heels
required for the operation of the Tanks at each Facility. Upon termination of
the Term of the relevant Agreement, Provider will redeliver to Customer the
quantity of line fill and tank heels delivered by Customer to Provider at the
applicable Facility, and Customer shall be responsible for removing such
quantity from such Facility in accordance with Section 7.5. At any Facility, at
any time after any Crude Oil has been received in a Tank, Provider may, for
environmental or safety reasons, move all or any part of such Crude Oil to one
or more of the other Tanks within such Facility, at Provider’s sole cost and
expense.

2.4 Operating Procedures and Scheduling.

(a) Operating Procedures for Customer. Customer hereby agrees to strictly abide
by any and all laws, regulations, rules, conditions and procedures relating to
the operation and use of the applicable Facility that generally apply to
receipt, delivery, and storage of Crude Oil at such Facility (the “Operating
Procedures”).

(b) Operating Procedures for Provider. Provider shall carry out the handling of
the Crude Oil at the applicable Facility in accordance with, and storage of such
Crude Oil shall at all times be subject to, the Operating Procedures applicable
to such Facility.

(c) Scheduling. All scheduling of Customer’s Crude Oil deliveries into and
redeliveries out of any Facility shall be decided by mutual agreement of the
Parties, in accordance with Provider’s standard procedures for such Facility and
the terms hereof.

2.5 Service Interruptions. Provider shall use commercially reasonable efforts to
minimize the interruption of Services at each Facility. Provider shall promptly
inform Customer’s operational personnel of any anticipated partial or complete
interruption of Services at a particular Facility, including relevant
information about the nature, extent, cause and expected duration of the
interruption and the actions Provider is taking to resume full operations at
such Facility, provided that Provider shall not have any liability for any
failure to notify, or delay in notifying, Customer of any such matters except to
the extent Customer has been materially prejudiced or damaged by such failure or
delay.

 

5



--------------------------------------------------------------------------------

2.6 Maintenance and Repairs.

(a) Subject to Force Majeure and interruptions for routine repair and
maintenance, consistent with customary terminal industry standards for similar
facilities, Provider shall maintain each Facility in good and serviceable
condition. Provider may temporarily suspend its obligations hereunder during the
occurrence of, and for the entire duration of, a Force Majeure or other
interruption of service, to the extent such Force Majeure or other interruption
of Services impairs Provider’s or Provider’s ability to perform such
obligations. Repairs at any Facility shall be at Provider’s sole cost and
expense, unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of Customer, its employees, carriers,
contractors, agents, suppliers or customers.

(b) Should Provider take any Tank out of service for regulatory requirements,
repair or maintenance, Customer shall be solely responsible for any alternative
storage or Crude Oil movements as required and all third party fees associated
with such movements.

(c) Each Facility shall be used for its contemplated service of storage of Crude
Oil. If any modifications, improvements, vapor recovery, cleaning, degassing, or
other preparation of the Tanks at any Facility is performed by Provider at the
specific request of Customer to meet Customer’s particular needs, Customer shall
bear all direct costs and capital expenditures attributable thereto, including,
without limitation, the cost of engineering, design, construction, equipment and
costs of removal, processing, transportation, and disposal of all waste and the
cost of any taxes or charges Provider may be required to pay in regard to such
waste. Provider may require Customer to pay all such amounts prior to
commencement of any requested work on the Tank, or by mutual agreement, the
Parties may agree upon an increase in the Fees under the applicable Agreement to
reimburse Provider for its costs of such modifications, plus a reasonable return
on capital.

2.7 Physical Operations. Customer understands that the Facilities may not be
staffed by Provider personnel at all times when deliveries of Crude Oil to a
Facility occur, and Customer and its employees, carriers, contractors, agents,
suppliers or customers shall be responsible for the physical operations involved
with unloading Crude Oil into a Facility when making deliveries of Crude Oil
through such Facility. Such personnel shall be adequately trained and qualified,
and shall meet all DOT requirements for such positions. Such personnel shall
abide by all use restrictions and instructions regarding the operation of such
Facility and shall be familiar with the requirements and procedures for
operation of all the equipment required to unload trucks or for the storage of
Crude Oil at such Facility. Customer hereby agrees to strictly abide by any and
all Applicable Laws, regulations, rules, conditions and procedures that
generally apply to receipt, delivery and throughput of Crude Oil at such
Facility.

2.8 No Warranty. Except as expressly provided in this Agreement, no Party makes
any guarantees or warranties of any kind, expressed or implied. Provider
specifically disclaims all implied warranties of any kind or nature, including
any implied warranty of merchantability and/or any implied warranty of fitness
for a particular purpose.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

MEASUREMENT; QUALITY

3.1 Measurement Procedures. Measurement at each Facility shall be made in
accordance with Provider’s standard measurement procedures for such Facility,
which shall be in accordance with applicable API standards. Crude Oil received
and unloaded at any Facility from Customer’s designated trucks shall be measured
by the LACT unit at such Facility. In the absence of a LACT unit, the truck’s
meter figure shall be used.

3.2 Quality; Contaminated Crude Oil.

(a) Specifications. Customer warrants that all Crude Oil delivered under this
Agreement and any Service Order shall meet the latest applicable specifications
for shipment in the Customer’s designated pipeline with respect to such Crude
Oil, or mutually agreed upon specifications, upon receipt at the applicable
Facility and contain no deleterious substances or concentrations of any
contaminants that may make it or its components commercially unacceptable in
general industry application. Customer shall not deliver to any Facility any
Crude Oil which: (i) would in any way be injurious to such Facility; (ii) would
render such Facility unfit for the proper storage of the Crude Oil; (iii) may
not be lawfully stored at such Facility; or (iv) otherwise do not meet
applicable specifications for such Crude Oil that are customary in the location
of such Facility.

(b) Testing and Analysis. Provider is not obligated to test or perform quality
analyses of Crude Oil received into, stored in or delivered out of any Facility
on behalf of Customer unless specifically agreed to by the Parties in writing,
and any such testing or analyses, including costs thereof, will be for
Customer’s account. In the absence of fraud or manifest error, any quality
determination performed by Provider shall be binding on both Parties. Provider
is not obligated to accept, and Provider may, without prejudice to any other
remedies, reject Customer’s Crude Oil that fails to conform to the applicable
quality specifications of Customer.

(c) Contaminated Crude Oil. Customer may monitor quality of the Crude Oil in
accordance with its tariffs and the Operating Procedures, but Provider
undertakes no duty to monitor the quality of the Crude Oil as it enters or
leaves the applicable Facility.

ARTICLE 4

TITLE AND RISK OF LOSS; VOLUME LOSS

4.1 Title; Custody and Control. Provider shall be deemed to have custody of the
Crude Oil at the time it enters the inlet flange of Provider’s receiving line of
the applicable Facility’s truck unloading rack. As between the Parties, Customer
shall be deemed to receive custody of Customer’s Crude Oil at the time it enters
Customer’s designated pipeline, or other connecting pipeline, from such
Facility. Upon delivery of Crude Oil for Customer’s account to Customer, or
other connecting pipeline, as between the Parties, Customer shall become solely
responsible for any loss or damage to Crude Oil, other property or the
environment, or injury or death of Persons, arising out of transportation,
handling, possession or use of such Crude Oil after transfer of custody. Subject
to Sections 4.2 and 6 respectively, title to and risk of loss for all Customer’s
Crude Oil received at the applicable Facility hereunder shall remain with
Customer at all times. Customer hereby warrants that it shall have good title to
and the right to deliver, store and receive Crude Oil pursuant to the terms of
this Agreement, and that such Crude Oil will meet the specifications set forth
in Section 3.2. Customer acknowledges that, notwithstanding anything to the
contrary contained in this Agreement, Customer acquires no right, title or
interest in or to any part of the Facilities, except the right to receive,
deliver, and store the Crude Oil in the applicable Facility as set forth in the
applicable Agreement. Provider (including its Affiliates, successors and
permitted assigns) shall retain control of the Facilities at all times.

 

7



--------------------------------------------------------------------------------

4.2 Loss Allowance. Provider shall have no obligation to measure volume gains
and losses at any Facility. In the event third-party Crude Oil is stored at a
Facility, the Parties shall mutually determine the measurement and volume loss
control practices for such Facility. Provider shall be responsible to Customer
only for Crude Oil losses and/or shortages resulting from the negligent or
wrongful acts and omissions of Provider, its agents, employees or contractors or
breach of this Agreement or any applicable Service Order by Provider, its
agents, employees or contractors; provided that Provider shall not be
responsible to Customer for any Crude Oil losses and/or shortages for which
Customer is compensated by its cargo/inventory insurance carrier. If Customer
fails to maintain cargo/inventory insurance coverage, then Provider shall also
not be responsible to Customer for any Crude Oil losses and/or shortages to the
extent Customer would have been compensated by its insurance carrier had
Customer maintained a customary level of cargo/inventory insurance coverage.
Except as provided for in this Section 4.2, Customer shall be responsible for
all Crude Oil losses and/or shortages it may suffer.

ARTICLE 5

SERVICE ORDERS; FEES; INVOICES

5.1 Description. On the date hereof, Provider and Customer shall enter into one
or more service orders for each Facility substantially in the form attached
hereto as Exhibit 1 (each, a “Service Order”). The Parties may agree to enter
into additional Service Orders following the date hereof. Upon a request by
Customer pursuant to this Master Agreement or as deemed necessary or appropriate
by Provider in connection with the services to be delivered pursuant hereto,
Provider shall generate a Service Order to set forth the specific terms and
conditions for providing the applicable services described therein and the
applicable fees to be charged for such services for any additional services or
additional Facilities. No Service Order shall be effective until executed by
both Parties to an Agreement.

5.2 Fees. Customer shall pay an unloading fee, storage fee and other fees
(collectively “Fees” and each individually, a “Fee”) determined in accordance
with one or more Service Orders between the Parties, including fees to reserve,
on a firm storage basis, the Reserved Capacity in the Tanks at the applicable
Facility, plus fees for Excess Storage Barrels (the “Excess Storage Fee”),
injection and other services that might be applicable from time to time.

5.3 Fee Increases. With respect to each Agreement, any fees of a fixed amount
set forth in such Agreement shall be increased on July 1 of each year of the
Term for such Agreement, commencing on July 1, 2019, by a percentage equal to
the greater of zero or the positive change, if any, in the CPI-U (All Urban
Consumers) for the prior calendar year, as reported by the Bureau of Labor
Statistics, and rounded to the nearest one-tenth (1/10) of one percent (1%).

5.4 Reimbursement. Customer shall reimburse Provider for the actual cost of any
capital expenditures that Provider agrees to make with respect to any Facility
upon Customer’s request.

 

8



--------------------------------------------------------------------------------

5.5 Surcharge.

(a) General. If, during the Term, any Applicable Laws are changed or any new
Applicable Laws are enacted that require Provider to make substantial and
unanticipated expenditures (whether capitalized or otherwise) with respect to
any Facility or the Services provided at such Facility under the applicable
Agreement or any applicable Service Order, Provider may, subject to the terms of
this Section 5.5, impose a surcharge to increase the applicable Fees
(“Surcharge”), to cover Customer’s share of the cost of complying with such
Applicable Laws, based upon the percentage of Customer’s use of such Facility or
Services impacted by such Applicable Laws.

(b) Notification and Mitigation. Provider shall notify Customer of any proposed
Surcharge to be imposed pursuant to Section 5.5(a) sufficient to cover the cost
of any required capital or expense projects for such Facility and any ongoing
increased operating costs. Provider and Customer then shall negotiate in good
faith for up to thirty (30) Days to mutually determine the effect of the changed
or new Applicable Laws, the cost thereof, and how such cost shall be amortized
as a Surcharge at an interest rate of no more than nine percent (9%), with the
understanding that Provider and Customer shall use their reasonable commercial
efforts to mitigate the impact of, and comply with, such Applicable Law. Without
limiting the foregoing, if expenditures requiring a Surcharge may be avoided or
reduced through changes in operations, then the Parties shall negotiate in good
faith to set forth the appropriate changes in a Service Order to evidence the
reduction of the amount of a Surcharge while leaving the Parties in the same
relative economic position they held before the laws or regulations were changed
or enacted.

(c) Less Than 15% Surcharge. In the event any Surcharge results in an increase
of less than fifteen percent (15%) in the applicable Fee(s) under the applicable
Agreement, Customer will be assessed such Surcharge on all future invoices
during the period in which such Surcharge is in effect for the applicable
amortization period, and Provider shall not terminate the affected service from
this Agreement.

(d) 15% or More Surcharge. In the event any Surcharge results in an increase of
fifteen percent (15%) or more in the applicable Fee(s) under the applicable
Agreement, then in accordance with Section 5.5(b), Provider shall notify
Customer of the amount of the Surcharge required to reimburse Provider for its
costs, plus interest and carrying costs, together with reasonable supporting
detail for the nature and amount of any such Surcharge.

(i) If within thirty (30) Days after Provider’s notification provided in this
Section 5.5(d), Customer notifies Provider that it does not agree to pay such
Surcharge, Provider may elect to either:

(A) require Customer to pay such Surcharge, up to a fifteen percent (15%)
increase in the applicable Fee(s) under the applicable agreement in the
aggregate; or

(B) terminate the service(s) under this Agreement to which the Surcharge
applies, upon notice to Customer.

 

9



--------------------------------------------------------------------------------

(ii) Provider’s performance obligations under this Agreement shall be suspended
or reduced during the above thirty (30) Day period to the extent that Provider
would be obligated to make such expenditures in order to continue performance
during such period.

(e) Following a resolution with respect to the amount and manner of payment of a
Surcharge pursuant to this Section 5.5, the Parties shall execute an appropriate
Service Order memorializing the terms of such resolution.

(f) In lieu of paying the Surcharge in connection with any required capital
project, Customer may, at its option, elect to pay the full cost of the
substantial and unanticipated expenditures upon completion of the applicable
project.

5.6 Payments. Provider will invoice Customer on a Monthly basis with respect to
each Agreement, and all amounts owed under such Agreement shall be due and
payable in full no later than ten (10) Days after Customer’s receipt of
Provider’s invoice. Any past due payments owed by Customer to Provider shall
accrue interest, payable on demand, at the lesser of (i) the rate of interest
announced publicly by JPMorgan Chase Bank, in New York, New York, as JPMorgan
Chase Bank’s prime rate (which Parties acknowledge and agree is announced by
such bank and used by the Parties for reference purposes only and may not
represent the lowest or best rate available to any of the customers of such bank
or the Parties), plus four percent (4%), and (ii) the highest rate of interest
(if any) permitted by Applicable Law, from the due date of the payment through
the actual date of payment.

5.7 Audit and Claims. Each Party and its duly authorized agents and/or
representatives shall have reasonable access to the accounting records and other
documents maintained by the other Party with related to this Agreement, and
shall have the right to audit such records at any reasonable time or times
during the Term of the applicable Agreement and for a period of up to three
(3) years after termination of the applicable Agreement. Claims as to shortage
in quantity or defects in quality shall be made by written notice within ninety
(90) days after the delivery in question or shall be deemed to have been waived.

ARTICLE 6

LIENS; TAXES

6.1 Liens. Provider hereby waives, relinquishes and releases any and all liens,
including without limitation, any and all warehouseman’s liens, custodian’s
liens, rights of retention and/or similar rights under all Applicable laws,
which Provider would or might otherwise have under or with respect to the Crude
Oil stored or handled under this Agreement. Provider further agrees to furnish
documents reasonably acceptable to Customer and its lender(s) (if applicable),
and to cooperate with Customer in assuring and demonstrating that Crude Oil
titled in Customer’s name shall not be subject to any lien on any Facility or
Provider’s Crude Oil stored or handled at such Facility.

6.2 Taxes. Customer shall promptly pay or reimburse Provider for any newly
imposed taxes, levies, royalties, assessments, licenses, fees, charges,
surcharges and sums due of any nature whatsoever (other than income taxes, gross
receipt taxes and similar taxes) by any federal, state or local government or
agency that Provider incurs on Customer’s behalf for the services provided

 

10



--------------------------------------------------------------------------------

by Provider under this Agreement or any Service Order. If Provider is required
to pay any of the foregoing, Customer shall promptly reimburse Provider in
accordance with the payment terms set forth in such Agreement. Any such newly
imposed taxes or regulatory fees as provided for in this Section 6.2 shall be
specified in an applicable Service Order. If Customer is exempt from the payment
of any taxes allocated to Customer, Customer shall furnish Provider with the
proper exemption certificates.

ARTICLE 7

TERM; TERMINATION

7.1 Term. The initial term of each Agreement associated with a Service Order
executed in connection with this Master Agreement shall commence on the
Effective Date and shall continue through August 6, 2028 (the “Initial Term”);
provided, however, that Customer may, at its option, extend the Initial Term of
the applicable Agreement for up to two (2) renewal terms of five (5) years each
(each, an “Extended Term”) by providing written notice of its intent to Provider
no less than three hundred sixty-five (365) calendar days prior to the end of
the Initial Term or the then-current Extended Term. The Initial Term, and any
Extended Term, with respect to each Agreement shall collectively be referred to
herein as the “Term”. If Customer has not provided written notice of its intent
to extend the Initial Term for the first Extended Term of the applicable
Agreement pursuant to this Section 7.1, Provider may, at its option, provide
written notice to Customer no less than ninety (90) days prior to the end of the
Initial Term of the applicable Agreement to extend the Initial Term of the
applicable Agreement for an additional two (2) years and, if exercised, such
additional two (2) years shall be considered part of the “Term” of such
Agreement.

7.2 Survival. The expiration or termination of any Agreement shall be without
prejudice to the rights and obligations of the Parties arising prior to such
expiration or termination, and shall not release any Party from any liability or
obligation under such Agreement arising prior to such expiration or termination,
and any provisions hereof or thereof which expressly or by their nature are
intended to extend beyond the expiration or termination of the Term, shall
survive such expiration or termination, including the confidentiality and
non-use obligations under Section 11, Customer’s obligations under Section 7.5
and the provisions of Sections 5.5, 6.1, 6.2, 7.3, 11, 12, 14.3, 15.3 and 15.7.

7.3 Termination for Default.

(a) Default. A Party shall be in default under the applicable Agreement if any
of the following occurs (each, an “Event of Default”):

(i) the Party materially breaches any provision of this Agreement or a Service
Order and such breach is not excused by Force Majeure or cured within fifteen
(15) Business Days after notice thereof (which notice shall describe such breach
in reasonable detail) is received by such Party (unless such failure is not
capable of being cured in a commercially reasonable manner within such fifteen
(15) Business Day period in which case such Party shall have commenced remedial
action to cure such breach and shall continue to diligently and timely pursue
the completion of such remedial action after such notice); or

 

11



--------------------------------------------------------------------------------

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it; (B) makes an assignment or any
general arrangement for the benefit of creditors; (C) otherwise becomes bankrupt
or insolvent (however evidenced); or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

(b) Remedies for Default. If a Party is in default as described above, then the
non-defaulting Party may: (i) terminate this Agreement as to the affected
Facility upon notice to the defaulting Party; (ii) withhold any payments due to
the defaulting Party under this Agreement as to the affected Facility; and/or
(iii) pursue any other remedy at law or in equity.

7.4 Obligation to Cure Breach. If a Party breaches any provision of this
Agreement or a Service Order, which breach does not have a material adverse
effect on the other Party, the breaching Party shall still have the obligation
to cure such breach.

7.5 Obligations at Termination. Customer shall, upon expiration or termination
of this Agreement, promptly remove all of its Crude Oil from the respective
Facility within thirty (30) days of such termination or expiration to the extent
such removal is possible within this time frame. In the event all of the Crude
Oil is not removed within such thirty (30) day period, Customer shall be
assessed storage fees to all Crude Oil held in storage more than thirty
(30) days beyond the termination or expiration of this Agreement until such time
as the entirety of Customer’s Crude Oil is removed from the respective Facility;
provided however, that Customer shall not be assessed any storage fees
associated with the removal of its Crude Oil if Customer’s ability to remove
such products is delayed or hindered by Provider, its agents or contractors for
any reason.

ARTICLE 8

FORCE MAJEURE

8.1 Definitions and Notice. If an event of Force Majeure delays or renders
Provider unable, in whole or in part, to carry out its obligations under this
Agreement with respect to a particular Facility, Provider must give Customer
notice and full particulars in writing (a “Force Majeure Notice”) as soon as
practicable after the occurrence of the causes relied upon, or give initial
notice by telephone or e-mail and follow such notice with a written confirmation
within forty-eight (48) hours after the occurrence of the event of Force
Majeure. Such Force Majeure Notice shall identify the approximate length of time
that Provider reasonably believes in good faith such Force Majeure shall
continue (the “Force Majeure Period”). If Provider advises in any Force Majeure
Notice that it reasonably believes in good faith that the Force Majeure Period
shall continue for more than twelve (12) consecutive Months, then, at any time
after Provider delivers such Force Majeure Notice, either Party may terminate
that portion of this Agreement relating to the affected Facility, but only upon
delivery to the other Party of a notice (a “Termination Notice”); provided,
however, that such Termination Notice shall be deemed cancelled and of no effect
if the Force Majeure Period ends prior to the expiration of such twelve
(12) Month period.

 

12



--------------------------------------------------------------------------------

8.2 Revocation of Customer Termination Notice. Notwithstanding the foregoing, if
Customer delivers a Termination Notice to Provider (the “Customer Termination
Notice”) and, within thirty (30) Days after receiving such Customer Termination
Notice, Provider notifies Customer that Provider reasonably believes in good
faith that it shall be capable of fully performing its obligations under this
Agreement within a reasonable period of time and Customer mutually agrees (which
agreement shall not be unreasonably withheld), then the Customer Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such Customer Termination Notice
had never been given.

ARTICLE 9

ASSIGNMENT

9.1 Assignment by Customer. Customer shall not assign any of its rights or
obligations under this Agreement or a Service Order without Provider’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

9.2 Assignment by Provider. Provider shall not assign any of its rights or
obligations under this Agreement as to the respective Facility without
Customer’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (i) Provider may
assign this Agreement as to the respective Facility without Customer’s consent
in connection with a sale by Provider of such respective Facility so long as the
transferee: (A) agrees to assume all of Provider’s obligations under this
Agreement as to such respective Facility; (B) is financially and operationally
capable of fulfilling the terms of this Agreement as to such respective
Facility, which determination shall be made by Provider in its reasonable
judgment; and (C) is not a competitor of Customer; and (ii) Provider shall be
permitted to make a collateral assignment of this Agreement as to such
respective Facility solely to secure working capital financing for Provider.

9.3 Successors and Assigns. Any assignment that is not undertaken in accordance
with the provisions set forth above shall be null and void ab initio. A Party
making any assignment shall promptly notify the other Party of such assignment,
regardless of whether consent is required. This Agreement any Service Orders
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

9.4 Reserved Capacity and Title. Customer may not allow a Person (other than an
Affiliate of Customer) to use any of its Reserved Capacity or transfer title of
the Crude Oil to a Person (other than an Affiliate of Customer) while the Crude
Oil is in a Facility, without the prior written consent of Provider, which
consent shall not be unreasonably conditioned, delayed or withheld. If Provider
consents to the use of the Reserved Capacity or any part thereof by such Person,
Customer shall continue to be liable for all its obligations hereunder,
including the Fees payable pursuant to this Agreement and the related Service
Orders for the remainder of the Term.

9.5 Partnership Change of Control. Customer’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control; provided, however,
that in the case of any Partnership Change of Control, Customer shall have the
option to extend the Term of this Agreement as provided in Section 7.1. Provider
shall provide Customer with notice of any Partnership Change of Control at least
sixty (60) days prior to the effective date thereof.

 

13



--------------------------------------------------------------------------------

ARTICLE 10

NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:

If to Customer:

Western Refining Company, L.P.

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

If to Provider:

Western Refining Pipeline, LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: General Counsel

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

ARTICLE 11

CONFIDENTIAL INFORMATION

11.1 Obligations. Each Party shall use reasonable efforts to retain the other
Party’s Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 11. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

(a) is available, or becomes available, to the general public without fault of
the receiving Party;

(b) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party;

 

14



--------------------------------------------------------------------------------

(c) is obtained by the receiving Party without an obligation of confidence from
a third party who is rightfully in possession of such information and, to the
receiving Party’s knowledge, is under no obligation of confidentiality to the
disclosing Party; or

(d) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 11, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

11.2 Required Disclosure. Notwithstanding Section 11.1 above, if the receiving
Party becomes legally compelled to disclose any Confidential Information by a
court or other Governmental Authority or Applicable Law, or is required to
disclose by the listing standards of the New York Stock Exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is legally compelled to disclose and shall reasonably
cooperate with the disclosing Party in allowing the disclosing Party to obtain
such protective order or other relief.

11.3 Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information with respect to a particular
Facility, in whatever form, shall be returned to the disclosing Party or
destroyed with destruction certified by the receiving Party upon termination of
this Agreement with respect to such Facility, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in electronic form or stored on automatic computer
back-up archiving systems during the period such backup or archived materials
are retained under such Party’s customary procedures and policies; provided,
however, that any such Confidential Information retained by the receiving Party
shall be maintained subject to confidentiality pursuant to the terms of this
Section 11, and such archived or back-up Confidential Information shall not be
accessed except as required by Applicable Law.

11.4 Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its Affiliates and
its and their respective employees, officers, directors, agents, attorneys and
contractors that have a need to know such information in order for the receiving
Party to exercise or perform its rights and obligations under this Agreement or
to comply with Applicable Law (the “Receiving Party Personnel”). The Receiving
Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof; provided that the
receiving Party shall remain primarily liable for any unauthorized use or
disclosure of the other Party’s Confidential Information by any Receiving Party
Personnel. Any

 

15



--------------------------------------------------------------------------------

third-party contractors that are given access to Confidential Information of a
disclosing Party pursuant to the terms hereof shall, as a condition of being
given access to such Confidential Information, be bound by a written agreement,
at least as stringent as the terms of this Section 11, with respect to such
Confidential Information.

11.5 Survival. The obligation of confidentiality under this Section 11 shall
survive the termination of this Agreement for a period of two (2) years.

ARTICLE 12

INDEMNIFICATION; DAMAGES LIMITATION

12.1 Provider Indemnities. Notwithstanding anything else contained in this
Agreement or any Service Order, Provider shall release, defend, protect,
indemnify, and hold harmless Customer and its affiliates and their respective
officers, directors, members, managers, employees, agents, contractors,
successors, and assigns (excluding any member of the Provider Group)
(collectively the “Customer Group”), from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (a) personal or bodily injury to, or death of the employees
of Customer or Provider and, as applicable, their carriers, customers,
representatives, and agents, (b) loss of or damage to any property, products,
material, and/or equipment belonging to Customer or Provider, and, as
applicable, their carriers, customers, representatives, and agents, and each of
their respective affiliates, contractors, and subcontractors, (c) loss of or
damage to any other property, products, material, and/or equipment of any other
description, and/or personal or bodily injury to, or death of any other Person
or Persons; and with respect to clauses (a) through (c) above, which is caused
by or resulting in whole or in part from the negligent or wrongful acts or
omissions of Provider in connection with the ownership or operation of the
applicable Facility and services provided hereunder, and, as applicable, their
carriers, customers (other than Customer), representatives, and agents, or those
of their respective employees with respect to such matters, and (d) any losses
incurred by Customer due to violations of this Agreement or any Service Order by
Provider, or, as applicable, its carriers, customers (other than Customer),
representatives, and agents; PROVIDED THAT PROVIDER SHALL NOT BE OBLIGATED TO
RELEASE, INDEMNIFY OR HOLD HARMLESS CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP
FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP.

12.2 Customer Indemnities. Notwithstanding anything else contained in this
Agreement or any Service Order, Customer shall release, defend, protect,
indemnify, and hold harmless Provider and its affiliates and their respective
officers, directors, members, managers, employees, agents, contractors,
successors, and assigns (excluding any member of the Customer Group)
(collectively the “Provider Group”) from and against any and all demands, claims
(including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating

 

16



--------------------------------------------------------------------------------

to (a) personal or bodily injury to, or death of the employees of Provider or
Customer and, as applicable, their carriers, customers, representatives, and
agents; (b) loss of or damage to any property, products, material, and/or
equipment belonging to Provider or Customer, and, as applicable, their carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors; (c) loss of or damage to any other property,
products, material, and/or equipment of any other description, and/or personal
or bodily injury to, or death of any other Person or Persons; and with respect
to clauses (a) through (c) above, which is caused by or resulting in whole or in
part from the negligent or wrongful acts or omissions of Customer, in connection
with Customer’s use of the applicable Facility and the services provided
hereunder and Customer’s Crude Oil unloaded and stored hereunder, and, as
applicable, its carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (d) any losses
incurred by Provider due to violations of this Agreement or any Service Order by
Customer, or, as applicable, its carriers, customers, representatives, and
agents; PROVIDED THAT CUSTOMER SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY OR
HOLD HARMLESS PROVIDER OR ANY MEMBER OF THE PROVIDER GROUP FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY
OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL MISCONDUCT OF PROVIDER OR
ANY MEMBER OF THE PROVIDER GROUP.

12.3 No Affiliation. Customer and Provider shall not be considered affiliated or
affiliates of one another for purposes of the indemnification provisions set
forth in this Agreement.

12.4 Written Claim. Neither Party shall be obligated to indemnify the other
Party or any member of such Party’s Indemnified Group or be liable to the other
Party or any member of such Party’s Indemnified Group unless a written claim for
indemnity is delivered to the other Party within ninety (90) Days after the date
that a claim is reported or discovered, whichever is earlier.

12.5 No Limitation. Except as expressly provided otherwise in this Agreement,
the scope of these indemnity provisions may not be altered, restricted, limited,
or changed by any other provision of this Agreement. The indemnity obligations
of the Parties as set out in this Article 12 are independent of any insurance
requirements as set out in Article 13, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

12.6 Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

12.7 Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

12.8 Limitation on Liability. Notwithstanding anything to the contrary contained
herein, no Party shall be liable or responsible to another Party or any member
of such Party’s Indemnified Group for any consequential, incidental, or punitive
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or any member of such

 

17



--------------------------------------------------------------------------------

Party’s Indemnified Group that arise out of or relate to this Agreement,
REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM CONTRACT,
NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING WAIVED
HEREBY; provided that the foregoing limitation is not intended and shall not
affect Special Damages actually awarded to a third party or assessed by a
Governmental Authority and for which a Party or any member of such Party’s
Indemnified Group is properly entitled to indemnification from another Party
pursuant to the express provisions of this Agreement.

ARTICLE 13

INSURANCE

13.1 Coverage. With respect to each Facility, at all times during the Term for
such Facility and for a period of two (2) years after termination of this
Agreement as to such Facility for any coverage maintained on a “claims-made” or
“occurrence” basis, Customer shall maintain at its expense the below listed
insurance in the amounts specified below, or self-insurance in such amounts as
may be agreed by the Parties pursuant to a Service Order. Customer shall require
that its carriers and its and their respective contractors providing authorized
drivers or authorized vehicles carry such insurance, and Customer shall be
liable to Provider for their failure to do so. Such insurance shall provide
coverage to Provider and such policies, other than Worker’s Compensation
Insurance, shall include Provider as an Additional Insured. Each policy shall
provide that it is primary to and not contributory with any other insurance,
including any self-insured retention, maintained by Provider (which shall be
excess) and each policy shall provide the full coverage required by this
Agreement. All such insurance shall be written with carriers and underwriters
acceptable to Provider, eligible to do business in the State where the
applicable Facility is located and having and maintaining an A.M. Best financial
strength rating of no less than “A-” and financial size rating no less than
“VII”; provided that either Party may procure worker’s compensation insurance
from the state fund of the applicable state where the respective Facility is
located. All limits listed below are required MINIMUM LIMITS:

(a) Workers Compensation and Occupational Disease Insurance which fully complies
with the law of the state in which the applicable Facility is located, in limits
not less than statutory requirements;

(b) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(c) Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by Provider or by law from
time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement by Customer;

(d) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Customer or by law from time to time. Limits of liability for
this insurance must be not less than $1,000,000 per occurrence;

 

18



--------------------------------------------------------------------------------

(e) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(f) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(g) Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
all Crude Oil owned by Customer in the Facility.

13.2 Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against Provider, and shall contain where applicable,
a severability of interest clause and a standard cross liability clause.

13.3 Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by Customer, Customer will furnish to Provider, and
at least annually thereafter (or at any other times upon request by Provider)
during the Term (and for any coverage maintained on a “claims-made” basis, for
two (2) years after the termination of this Agreement as to the applicable
Facility), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein. Such certificates shall be
in the form of the “Accord” Certificate of Insurance, and reflect that they are
for the benefit of Provider and shall provide that there will be no material
change in or cancellation of the policies unless Provider is given at least
thirty (30) Days prior written notice. Certificates providing evidence of
renewal of coverage shall be furnished to Provider prior to policy expiration.

13.4 Self-Insurance. Customer shall be solely responsible for any deductibles or
self-insured retention.

ARTICLE 14

COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

14.1 Compliance with Law. Each Party certifies that none of the Crude Oil
covered by this Agreement is or will be derived from crude petroleum,
petrochemical, or gas which was produced or withdrawn from storage in violation
of any Applicable Laws.

14.2 Licenses and Permits. Provider shall maintain all necessary licenses and
permits for the unloading and storage of Crude Oil at the Facility.

 

19



--------------------------------------------------------------------------------

14.3 Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with, all Applicable Law which directly or
indirectly affects the Crude Oil throughput hereunder, or any receipt,
throughput delivery, transportation, handling or storage of Crude Oil hereunder,
or the ownership, operation or condition of the Facility. Each Party shall be
responsible for compliance with all Applicable Laws associated with such Party’s
respective performance hereunder and the operation of such Party’s facilities.
In the event any obligation imposed upon a Party under this Agreement shall at
any time be in conflict with any requirement of Applicable Law, then this
Agreement shall immediately be deemed to be modified to conform the obligation
so adversely affected to the requirements of the Applicable Law, and all other
provisions of this Agreement shall remain effective.

14.4 New or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party in
connection with its performance of this Agreement, then either Party, acting in
good faith, shall have the option to request renegotiation of the relevant
provisions of this Agreement with respect to future performance. The Parties
shall then meet and negotiate in good faith amendments to this Agreement that
will conform this Agreement to such new or changed Applicable Law while
preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings originally set forth herein.
To the extent that any such new or changed Applicable Law requires Provider to
make substantial and unanticipated expenditures (whether capitalized or
otherwise) with respect to the Facility or the Services provided hereunder,
those effects shall be governed by Article 5 of this Agreement.

ARTICLE 15

GENERAL PROVISIONS

15.1 Modification; Waiver. This Agreement and the related Service Orders may be
terminated, amended or modified only by a written instrument executed by the
Parties. Any of the terms and conditions of this Agreement or a Service Order
may be waived in writing at any time by the Party entitled to the benefits
thereof. No waiver of any of the terms and conditions of this Agreement, a
Service Order or any breach thereof, will be effective unless in writing signed
by a duly authorized individual on behalf of the Party against which the waiver
is sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or a Service Order will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided. Notwithstanding the foregoing or anything herein to the contrary, in
the event of termination of this Agreement as to a particular Facility in
accordance with this Agreement, Schedule I shall be amended to remove such
Facility and associated Tanks from the force and effect of this Agreement;
provided, however, that this Master Agreement shall remain in full force and
effect with respect to the Facilities (and associated Tanks) remaining on
Schedule I.

15.2 Entire Agreement. This Agreement, together with the Schedules and Exhibits
hereto and the related Service Orders, constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings of the Parties in connection therewith.

 

20



--------------------------------------------------------------------------------

15.3 Governing Law; Jurisdiction. This Agreement and any applicable Service
Orders shall be governed by the laws of the State of Texas without giving effect
to its conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Service Orders brought in such Courts, irrevocably waive
any claim that any such action, suit or proceeding brought in any such Court has
been brought in an inconvenient forum and further irrevocably waive the right to
object, with respect to such claim, action, suit or proceeding brought in any
such Court, that such Court does not have jurisdiction over such Party. The
Parties hereby irrevocably consent to the service of process by registered mail,
postage prepaid, or by personal service within or without the State of Texas.
Nothing contained herein shall affect the right to serve process in any manner
permitted by law.

15.4 Counterparts. This Agreement and any Service Orders hereunder may be
executed in one or more counterparts (including by facsimile or portable
document format (pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.

15.5 Severability. Whenever possible, each provision of this Agreement and any
Service Order will be interpreted in such manner as to be valid and effective
under Applicable Law, but if any provision of this Agreement, a Service Order or
the application of any such provision to any Person or circumstance is held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision hereof, and the Parties will negotiate in good faith with a
view to substitute for such provision a suitable and equitable solution in order
to carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid, illegal or unenforceable provision.

15.6 No Third-Party Beneficiaries. Except as provided in Article 12, is
expressly understood that the provisions of this Agreement do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

15.7 WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR A SERVICE ORDER OR ANY PERFORMANCE OR
FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.

15.8 Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement: (i) preparation of this Agreement has been a
joint effort of the Parties and the resulting Agreement against one of the
Parties as the drafting Party; (ii) plural and singular words each include the
other; (iii) masculine, feminine and neutral genders each include the others;
(iv) the word “or” is not exclusive and includes “and/or”; (v) the words
“includes” and “including” are not limiting; (vi) references to the Parties
include their respective successors and permitted assignees; and (vii) the
headings in this Agreement are included for convenience and do not affect the
construction or interpretation of any provision of, or the rights or obligations
of a Party under, this Agreement

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.

 

PROVIDER:

Western Refining Pipeline, LLC

By:  

/s/ Steven M. Sterin

Name: Steven M. Sterin

Title: President and Chief Financial Officer

CUSTOMER:

Western Refining Company, L.P.,

By Western Refining GP, LLC, its general partner By:  

/s/ Stephan E. Tompsett

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

Signature Page to Unloading and Storage Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TANKS AND RESERVED CAPACITY AT THE FACILITIES

 

Facility

   Tank
Number      Reserved
Capacity
(Barrels)  

Mesquite

     7112        53,810  

Yucca

     7212        53,767  

Mason East

     3111        80,559  

Mason East

     3112        80,632  

Wink (“Jackrabbit”)

     3511        119,039  

Wink (“Jackrabbit”)

     3512        119,184  

Wink (“Jackrabbit”)

     3513        80,369  

Wink (“Jackrabbit”)

     3514        80,540  

 

 

Schedule 1



--------------------------------------------------------------------------------

Exhibit 1

Form of Service Order

SERVICE ORDER PURSUANT TO THE

MASTER UNLOADING AND STORAGE AGREEMENT

[•] FACILITY

This Service Order (“Service Order”) is entered as of             , 2018, by and
between Western Refining Pipeline, LLC (“Provider”), and Western Refining
Company, L.P. (“Customer”), pursuant to and in accordance with the terms of the
Master Unloading and Storage Agreement dated as of August 6, 2018 (the “Master
Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Master Agreement.

Pursuant to the Master Agreement, the parties hereto agree to the following
provisions:

[Insert applicable provisions:

 

  (i)

the Fees; and

 

  (ii)

any applicable Surcharges; and

 

  (iii)

any other fees or services mutually agreed upon between the Parties.]

Except as set forth in this Service Order, the other terms of the Master
Agreement are hereby incorporated by reference and shall continue in full force
and effect and shall apply to the terms of this Service Order.

[Signature Page Follows]

 

 

Exhibit 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Service Order as
of the date first written above.

 

PROVIDER: Western Refining Pipeline, LLC By:  
                                                                      Name:
Steven M. Sterin Title: President and Chief Financial Officer CUSTOMER: Western
Refining Company, L.P., By Western Refining GP, LLC, its general partner By:  
                                                                      Name:
Gregory J. Goff Title: President and Chief Executive Officer

 

Exhibit 1